     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-609V
                                          UNPUBLISHED


    CARL FELTS,                                                 Chief Special Master Corcoran

                         Petitioner,                            Filed: June 3, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Guillain-Barre
                                                                Syndrome (GBS)
                         Respondent.


Simina Vourlis, Law Offices of Simina Vourlis, Columbus, OH, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION 1

       On April 24, 2019, Carl Felts filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as a result of
receiving an influenza vaccine on October 21, 2016. Petition at 1; Stipulation, filed at June
1, 2021, ¶¶ 1, 4. Petitioner further alleges that the vaccine was administered within the
United States, that he experienced the residual effects of his GBS for more than six
months, and that there has been no prior award or settlement of a civil action for damages
on his behalf as a result of his condition. Petition at 9-10; Stipulation at ¶¶ 2-6.

       On June 1, 2021, the parties filed the attached joint stipulation, stating that a
decision should be entered awarding compensation. I find the stipulation reasonable and
adopt it as my decision awarding damages, on the terms set forth therein.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $509,500.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
           IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                     OFFICE OF SPECIAL MASTERS

CARL FELTS,

                       Petitioner,

      V.                                              No. 19-609V
                                                      Chief Special Master Corcoran (SPU)
SECRETARY OF HEALTH AND                               ECF
HUMAN SERVICES,

                       Respondl'nt.

                                         STIPULATION

       The patties hereby stipulate to the following matters:

        I. Petitioner Carl Felts (''petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-l Oto -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu') vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § I 00.3 (a).

       2. Petitioner received his flu vaccination on October 21, 2016.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that he suffered Guillain-Barre Syndrome (" GBS") as a result of

receiving the flu vaccine within the time period set forth in the Table. Petitioner further alleged

that he experienced the residual effects of his G BS for more than six months.

       5. There is not a preponderance of the evidence demonstrating that petitioner's GBS and

its residual effects were due to a factor unrelated to this October 21, 2016 flu vaccine.

       6. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.
        7. Accordingly, petitioner is entitled to compensation under the terms of the Vaccine

Program for his OBS. Therefore, a decision should be entered awarding the compensation

described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U .S.C. § 300aa-2 I (a)(l ), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

               A lump sum of $509,500.00 in the form of a check payable to
               petitioner. This amount represents compensation for all damages
               that would be available under 42 U.S.C. § 300aa-l 5(a), including
               pain and suffering, past and future unreimbursed medical expenses,
               and actual and anticipated loss of earnings.

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(I), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        I 0. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C . § 300aa- I 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq .)), or entities that provide health services on a pre-paid basis.

        I I. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 ofthis Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.



                                                     2
       12. The patties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S .C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

       13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Comt of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C . § 300aa-10 et seq ., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on October 21, 2016, as

alleged by petitioner in his petition for vaccine compensation filed on April 24, 2019 in the

United States Comt of Federal Claims as petition No. I 9-609V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either patty.



                                                  3
       16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the pa11ies' respective positions as to amount of

damages, and further, that a change in the nature of the injury or condition or in the items of

compensation sought, is not grounds to modify or revise this agreement.

       17. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I

                                                  4
Respectfully submitted,


PETITIONER:




ATTORNEY OF RECORD FOR                       AUTHORIZED REPRESENTATIVE
PETITIONER:                                  OF THE ATTORNEY GENERAL:

                                      \
~¼:«
siMiNAvouRus
                                             ,_..Ju~~(?~
                                             HEATHER L. PEARLMAN
                                             Acting Deputy Director
The Law Offices of Simina Vourlis
856 Pullman Way                              To1ts Branch
Columbus, OH 43212                           Civil Divi sion
Tel: (614) 487-5900                          U.S. Department of Justice
Email : svourlis c,,vourlislaw.com           P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington , DC 20044-0146


AUTHORIZED REPRESENTATIVE                    ATTORNEY OF RECORD FOR
OF THE SECRET ARY OF HEAL TH                 RESPONDENT:
AND HUMAN SERVICES:
                                              ,(\~\ .e,cL::L . 0
(;A/JTD& ~                    1 D,#S~1tf:~    rr P"'-l ~                       LS cuJ'--_
TAMARA OVERBY                                ADRIANA TEITEL
Acting Director, Division of Injury          Trial Attorney
    Compen sation Programs                   Torts Branch. Civil Division
Healthcart Systems Burea u                     .S. Department of Justice
Health Resources and Services                P.O. Box 146
    Administration                           Benjamin Franklin Station
U.S. Depa1tment of Health                    Washington, DC 20044-0146
   and Human Services                        Tel : (202) 616-3677
600 Fishers Lane, 08-N I 468                 Email: ndt ia11~t.kit,:l 1d ·u~duj.!.!.m·
Rockville, MD 20857




Dated :   o'=>iod-z,ui,I
